Citation Nr: 1519632	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for adjustment disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 2007 to May 2008, and on active duty from August 2009 to September 2010.  He also has service with the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which awarded service connection for adjustment disorder, a right shoulder disability, a left knee disability and a right elbow disability, and denied service connection for tinnitus and for a left shoulder disability.  The Veteran filed a notice of disagreement as to the initial ratings assigned for adjustment disorder, right shoulder, and left knee, as well as with the denial of service connection for the left shoulder disability and for tinnitus.  In August 2013, the RO issued a rating decision awarding service connection for the left shoulder disability.  The Veteran has not disagreed with the initial rating assigned.  The RO also issued a statement of the case with regard to the remaining claims in August 2013.  The Veteran's August 2013 substantive appeal, however, was limited to the initial rating assigned for his adjustment disorder.  The remaining claims, therefore, will not be considered by the Board.

On his August 2013 substantive appeal, the Veteran requested a Board Central Office hearing.  That hearing was scheduled for January 2014.  The Veteran submitted a statement one week prior to the hearing cancelling the hearing request.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.  

The Veteran was afforded a VA examination in March 2012.  At that time, the examiner assigned a global assessment of functioning (GAF) score of 55, and indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  Irritability and anger were noted to interfere in his relationships.  He was working at a railroad at the time, which was noted as going well since he could work primarily alone.  He was noted as experiencing depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals which interfere with routine activities, and impaired impulse control, such as unprovoked irritability with periods of violence.

In August 2013, the Veteran submitted a statement suggesting that medication he uses for his psychiatric disorder hinders his functioning, leaves him feeling foggy, and prevents him from doing things he enjoys.  He also indicated that he is unable to drive on certain highways.  He also reported having to talk himself out of harmful situations related to himself and to others.  He reported that he had to drop all of his classes at school because he could not drive himself.  The Veteran reported that he feels he may have to lose control in order for VA to understand the severity of his condition.  The Board finds that these statements by the Veteran suggest that his psychiatric disorder has worsened since the March 2012 VA examination, more than three years ago.  As the evidence suggests that the Veteran's adjustment disorder may be of a greater severity than the March 2012 examination report reflects, the Board finds that a remand to afford the Veteran a current VA examination is in order.

The Veteran's treatment records from the Kansas City VA Medical Center (VAMC) dated through March 15, 2011, are of record within the paper file.  There are no more current records within the electronic records.  On remand, relevant ongoing VA medical records should be obtained and associated with the record before the Board.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records related to treatment of the Veteran's service-connected psychiatric disorder from March 15, 2011, from the Kansas City VAMC.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected psychiatric disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




